Citation Nr: 1635729	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  15-28 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, 

The Veteran testified at a hearing before the undersigned in July 2016.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded for further development in accordance with VA's statutory duty to assist, as explained below.  Such development will aid the Board in making an informed decision, and help ensure that the claim is afforded every consideration.

Appropriate efforts must be made to verify the Veteran's reported in-service stressor of helping to unload bodies of U.S. service members while stationed at Midway Island U.S. Naval Station.  See 38 C.F.R. § 3.304(f) (2016) (providing, in pertinent part, that in order to establish service connection for PTSD, an in-service stressor must be verified by credible supporting evidence, subject to certain exceptions); see also 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

If there is sufficient evidence to verify the Veteran's stressor, then a new VA examination must be arranged, and a medical opinion obtained as to whether he has PTSD medically linked to this in-service stressor.  See id.  Specifically, the April 2015 and November 2012 VA examination reports lack explanations in support of the examiners' conclusions that the diagnostic criteria for PTSD were not satisfied.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  Consequently, they are not adequate to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). 

Finally, at the July 2016 Board hearing, the Veteran stated that he recently received treatment by a Dr. Amy Bodey (as spelled in hearing transcript) or Brody for PTSD.  Appropriate efforts must be made to obtain records of this treatment. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the Veteran to authorize the release of records from Dr. Amy Bodey (spelling based on hearing transcript) or Brody regarding psychiatric treatment.  If the Veteran provides sufficient information and authorization, appropriate efforts must be made to obtain these records.  The Veteran should also be invited to submit these records himself. 

2. Obtain any outstanding VA treatment records for the Veteran dated since May 2015 from the VA Puget Sound Health Care System and add them to the claims file. 

3. Make appropriate efforts to verify the Veteran's reported in-service stressor of helping to unload bodies of U.S. service members being transported from Vietnam while stationed at Midway Island Naval Air Station.  His service personnel records indicate that he was stationed at Midway from July 30, 1966 to the end of December 1966.  

Toward this end, requests should be submitted to the U.S. Joint Services and Records Research Center (JSRRC) for the period from August 1, 1966 through December 31, 1966.  If necessary, the request should be broken up into two- or three-month segments of time in accordance with JSRRC research policy, unless the AOJ concludes based on the response received that a given two- or three-month period suffices for the purpose of determining whether or not the stressor can be verified.  In other words, requests need not be submitted for the entire period if the JSRRC is able to provide sufficient information based on a request covering a shorter period of time (as determined by the AOJ). 

The JSRRC need not necessarily determine whether the Veteran himself was involved in the unloading of bodies of service members at Midway in 1966.  Rather, it should be requested to provide as much information as is reasonably and readily available as to whether bodies of U.S. service members were temporarily brought to Midway Island Naval Air Station from August 1966 through December 1966, whether it is plausible that some would be in body bags rather than caskets, what the duties of unloading the bodies entailed, and whether it is known which military personnel would normally be involved in this task in terms of military occupational specialty.  The AOJ should then determine whether the information is sufficient to verify the Veteran's reported stressor based on the circumstances of his service.

If the AOJ determines that the stressor can otherwise be verified, or that a different entity should be contacted for this purpose, it should do so within its discretion. 

4. Then, if the AOJ determines that there is sufficient evidence to verify the Veteran's stressor, a new VA PTSD examination should be arranged.  After reviewing the claims file and examining the Veteran, the examiner must make a clinical assessment as to whether the diagnostic criteria for PTSD are satisfied and, if so, whether it is at least as likely as not (i.e. there is a 50% probability or more) that the Veteran's PTSD symptoms are medically linked to the in-service stressor.  

The examiner must provide a complete explanation, expressed as a narrative, for the conclusions reached, both as to whether the diagnostic criteria for PTSD are satisfied, and whether the PTSD or any other diagnosed psychiatric disorder is medically linked to the in-service stressor. 

5. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

6. Finally, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



